DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 are pending. 
3.	Claims 1-20 are examined herein. 
4.	The objection to the specification is withdrawn in view of Applicant’s amendment to the disclosure. 
5.	The rejections of claim 1-20 under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) are withdrawn in view of Applicant’s amendments to the claims and statements regarding the deposit on page 6 of the Remarks. 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,575,493. Although the claims at issue are not identical, they are not patentably distinct from each other.  

The instant variety and the variety of the ‘493 patent appear to differ only with regard to the geographic location of the F4 breeding step (see table in paragraph 0016 of the instant specificaiton and the breeding history in col. 4 of the patent).  However, this does not make the two varieties patentably distinct given the shared parentage and the characteristics.  For this reason, the claims of the ‘493 patent make obvious the invention of the instant claims.
Response to Arguments. 
In response to the rejection, Applicant has submitted, under 37 C.F.R. 1.132, the Declaration of Amanda Klein Welu, and argues as follows: “The claimed and referenced soybean varieties display intrinsic physiological differences that one of skill in the art would recognize as statistically and agronomically significant. Therefore the soybean variety disclosed in the referenced patent does not teach or suggest a plant with all of the morphological and physiological traits of the claimed variety. Also, combining the teaching of the referenced soybean variety with any other teachings provided within 
The Declaration, in Table 1, provides the results of a head-to-head comparison between a number of characteristics of the variety of the ‘493 patent and the claimed variety.  Table 1 indicates the following three characteristics as being significantly different between the two: yield (58.7 for the claimed variety 01073350 versus 62 for the variety of the patent); maturity (53.4 vs. 51.7) and protein (40.2 vs. 39.5).  
These are not sufficient to overcome the rejection.  Not only are the differences small, but more importantly, neither the Declaration nor Applicant’s remarks provide evidence that said differences would have any practical significance.  For example, it is unclear how a slightly lower yield or a 1.7 more days to maturity would have said practical significance.  It is noted that the two varieties share the same maturity group.  There is also no evidence that the 1.8% difference in protein content (40.2 vs. 39.5 with the standard deviation of 0.72) would be considered of practical significance in the instant case. 
In addition to relying on the comparison in Table 1, the Declaration makes the following statement in paragraph 6: “Soybean breeding is intrinsically unpredictable due to the complex nature of genetic inheritance, e.g., chromosomal segregation, and phenotypic penetrance. Advancing and selection methods, such as those used to generate the claimed variety, can therefore unexpectedly yield plants that differ from their siblings in any number of morphologic and physiologic attributes.”  
A position with regard to intrinsic unpredictability of plant breeding as well as differences in quantitative traits, similar to Applicant’s and the Declarant’s position 
The Board explained as follows: “[A] rule that established that statistically significant differences in traits alone, without additional evidence demonstrating that those differences have some practical impact, e.g., on growth or use of the plant, would render any backcrossed plant unobvious per se” (page 14).  In addition, citing In re Harris (409 F.3d 1339, 1344 (Fed. Cir. 2005), the Board stated that evidence of unexpected property should amount to a showing of a “difference in kind” and not merely a “difference in degree” (pages 11-12 of the decision). 
	Similarly, in the instant case there is no evidence in the record showing that the differences between the variety of the patent and the claimed variety would have the practical significance and thus would render the claimed plant non-obvious in view of the claims of the ‘493 patent.  The rejection is maintained. 
Conclusion
8.	No claims are allowed. 
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
10.	The claims appear free of the prior art due to the failure of the prior art to teach or reasonably suggest a soybean variety having the genetic background and all of the morphological and physiological characteristics of variety 01073350.  The closest prior art is Ulbrich et al (US Patent Publication 2015/0164029), that teaches soybean variety 01046814, which shares a number of characteristics with the instant variety, including the transgenic events and the maturity group, but was obtained using different parent varieties (see paragraphs 0018-0021 and Table 1 of Ulbrich). 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone 
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662